732 N.W.2d 108 (2007)
HARTMAN & EICHHORN BUILDING COMPANY, INC., Plaintiff/Counter Defendant,
v.
Steven DAILEY and Janine Dailey, Defendants/Counter Plaintiffs/Third-Party Plaintiffs/Appellees, and
George H. Presley, and ABN-AMRO, d/b/a Standard Federal Bank, Defendants, and
Jeffry R. Hartman, Third-Party Defendant-Appellant.
Docket No. 129733, COA No. 249847.
Supreme Court of Michigan.
June 8, 2007.
*109 By order of May 4, 2006, we GRANTED the defendant's application for leave to appeal, limited to the questions involving the Michigan Consumer Protection Act's application to residential builders. We now VACATE the opinion of the Court of Appeals to the extent it is inconsistent with Liss v. Lewiston-Richards, Inc., 478 Mich. 203, ___ N.W.2d ___ (2007). However, because the defendant seeks to rely on the affirmative defense provided in MCL 445.904(1)(a), and the defendant failed to raise the affirmative defense of the Michigan Consumer Protection Act exemption of regulated activities in his first responsive pleading, that defense is not properly before this Court. We REMAND this case to the Oakland Circuit Court for further proceedings consistent with this order and Liss.